department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-109030-15 date date internal_revenue_service number release date index number -------------------- ---------------------------- ------------------------------ ----------------- ----------------------------------- ------------------------------------ in re request for extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election pursuant to sec_59 of the internal_revenue_code legend p --------------------------------- ---------------------- sec_1 ---------------------- --------------------------------- sec_2 -------------------- ---------------------- ------------------ sec_3 --------------------------- ----------------------------- ---------------------- date --------------------------- dear------------------ this letter responds to a letter dated date and supplemental correspondence submitted by p on behalf of sec_1 sec_2 and sec_3 hereinafter p sec_1 sec_2 and sec_3 will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_59 of the internal_revenue_code and plr-109030-15 sec_1_59-1 of the income_tax regulations to deduct ratably over a 10-year period certain research and experimental r e expenditures incurred in taxpayer’s taxable_year ended date taxpayer represents that the facts are as follows facts taxpayer is an affiliated_group_of_corporations of which p is the common parent taxpayer uses the overall accrual_method of accounting and files a consolidated federal_income_tax return on the basis of a fiscal_year taxpayer is primarily in the businesses of building efficiency automotive experience and power solutions taxpayer timely filed its consolidated federal_income_tax return for its taxable_year ended date and intended to make an election under sec_59 and sec_1_59-1 to deduct ratably over a 10-year period its r e expenditures described in sec_174 taxpayer has made representations explaining why the election under sec_59 was not timely filed taxpayer represents that granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for the tax years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer also represents that it acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government law and analysis sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_174 relating to r e expenditures sec_59 allows a taxpayer to deduct r e expenditures ratably over the 10-year period beginning with the taxable_year in which the expenditures were made sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure plr-109030-15 sec_1_59-1 prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins under sec_301_9100-1 the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-1 through to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service the taxpayer failed to make the election because of intervening events beyond the taxpayer's control the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election the taxpayer reasonably relied on the written advice of the service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the plr-109030-15 time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides in part that the government’s interests are considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money additionally sec_301_9100-3 provides in part that the government’s interests ordinarily are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly the commissioner grants taxpayer an extension of time of calendar days from the date of this letter to make the election under sec_59 and sec_1_59-1 to deduct ratably over a 10-year period its r e expenditures described in sec_174 for its taxable_year ended date the sec_59 election must comply with the manner-of-election requirements of sec_1_59-1 taxpayer must attach a copy of this letter_ruling to its amended consolidated federal_income_tax return we have enclosed a copy for that purpose alternatively if taxpayer files its amended consolidated federal_income_tax return electronically it may satisfy this requirement by attaching a statement to its amended_return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and taxpayer’s representative and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code and the regulations thereunder specifically we express or imply no opinion on whether taxpayer satisfies the requirements of sec_174 or sec_59 plr-109030-15 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representatives we also are sending a copy of this letter to the appropriate industry director lb_i sincerely associate chief_counsel passthroughs special industries by _______________________________ jaime c park chief branch office of associate chief_counsel passthroughs special industries cc
